Citation Nr: 1742136	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-13 863 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, claimed as due to exposure to herbicides or secondary to service-connected coronary artery disease (CAD) or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In the April 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing, which was scheduled to occur in August 2015.  Prior to the scheduled hearing, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review.  As he did not subsequently submit a motion for a new hearing, the hearing request was deemed withdrawn.  See 38 C.F.R. 
§ 20.704(e).

In November 2016, the Board remanded the issue of service connection for hypertension for further development, to include a VA examination.  That development has been accomplished.  The matter is now back before the Board.



FINDINGS OF FACT

The preponderance of the evidence weighs against associating the currently diagnosed hypertension with herbicide exposure or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension, claimed as due to exposure to herbicides or secondary to either service-connected CAD or PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303 (d).

To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability may be service-connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a) (2015).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In that instance, the Veteran will be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran seeks service connection for hypertension, to include as due to herbicide exposure or alternatively as secondary to his service-connected PTSD.  A review of the Veteran's service treatment records (STRs) is unremarkable for any symptoms, complaints, treatment or diagnosis for hypertension.  Post-service VA medical treatment records show a current diagnosis for hypertension.  Additionally, the December 2016 VA examiner, reports that the Veteran has long standing hypertension that was diagnosed in 2004.  The Veteran has a current disability.  The Veteran has advanced a number of theories of entitlement, each of which will be considered.

First, the Veteran has asserted that hypertension was incurred due to herbicide exposure during service.

A Veteran who served in the Republic of Vietnam from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f).  In this case, the Veteran's service separation form confirms that he served in Vietnam from February 1966 to February 1968.  Therefore, he is presumed to have been exposed to herbicides during his service.

However, contrary to the Veteran's assertions, hypertension is not a disease for which VA has determined that presumptive service connection based on exposure to herbicides is warranted.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  In the absence of a diagnosed disease for which the presumption applies, 38 C.F.R. 
§§ 3.307 (a) (6) (iii) and 3.309(e) are not applicable.  Additionally, there is no evidence that the Veteran was diagnosed with hypertension within one year of separation from his active duty service.  Thus, the Board finds that the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The December 2016 VA examiner considered the Veteran's theory that his hypertension was directly caused by herbicides.  The examiner determined that the Veteran's hypertension is less likely than not incurred in service.  He stated that the Veteran's hypertension was diagnosed long after discharge from service.  He further opined that, review of the Veteran's service treatment records reflect the Veteran had normal pressure during service and indicated that hypertension is not known to be caused by any environmental exposures, including herbicides.  

Second, the Veteran asserts that his hypertension is secondary to his service-connected CAD or PTSD.

The December 2016 VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and his disabilities.  The examiner reported that the Veteran's hypertension is not caused or aggravated by his CAD.  He explained that hypertension can cause CAD but CAD does not cause or affect blood pressure. As such, the examiner did not find that the Veteran's hypertension was secondarily related to his CAD.  

Regarding the Veteran's claim that his hypertension is secondary to his service-connected PTSD.  The December 2016 examiner determined that the Veteran's hypertension is less likely than not caused or aggravated by his service-connected PTSD.  He opined that there is no conclusive evidence in the literature demonstrating that hypertension is caused by PTSD or any other mental diagnosis.  He further stated that although there are some reports showing an association between hypertension and PTSD, this does not prove cause and effect.  He opined that, review of the literature does not list PTSD as a cause of hypertension.  The examiner reported that the Veteran's blood pressure is controlled with medication, thus, there is no indication that his PTSD is causing or aggravating his hypertension.  

The December 2016 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board has considered whether service connection for hypertension could be warranted on a direct basis, secondary to his service-connected disabilities, or secondary to his herbicide exposure.  Although the Veteran has asserted that his CAD and PTSD caused or aggravated the hypertension, none of the Veteran's medical treatment providers have given any indication, in the written record, that the Veteran's hypertension could be related to active duty service, to a service-connected disability, or as a result of his herbicide exposure.  

It should be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issue of whether the Veteran's hypertension was caused by active service, exposure to herbicides, or is otherwise related to service or a service-connected disability, falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not been shown to possesses the necessary medical expertise to provide such opinions, and the competent medical opinion of record, namely the December 2016 examiner, provided a negative nexus opinion regarding the Veteran's hypertension.  The Board places great weight on the opinion of the December 2016 VA examiner, as the examiner has the medical training and expertise necessary to offer a medical opinion in such a complex matter.  

Although the Veteran contends that he has hypertension that is either directly or secondarily related to his active duty service, the factual picture presented here is complex. Whether the Veteran's currently diagnosed hypertension is related directly or secondarily to his active duty service cannot be determined by mere observation alone. The Board finds that determining whether the Veteran's hypertension is related to his active duty service is not within the realm of knowledge of a non-expert given the above facts. As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that the Veteran's statements and contentions in this regard are not probative of whether the Veteran's hypertension is related to his active duty service either directly or secondarily. Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether the Veteran's hypertension is related to his active duty service. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this instance, the Board finds that the medical evidence is more probative than the Veteran's lay statements with regard to the issue of entitlement to service connection for hypertension, claimed as due to exposure to herbicides or secondary to either service-connected (CAD) or (PTSD).  Because the preponderance of the evidence is against the claim, the claim must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service and hypertension is demonstrated by the evidence of record.  Although the Board is sympathetic to the Veteran's claim and appreciative of the Veteran's honorable service to our country, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 


ORDER

Service connection for hypertension, claimed as due to exposure to herbicides or secondary to either service-connected coronary artery disease (CAD) or posttraumatic stress disorder (PTSD) is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


